Title: To Benjamin Franklin from Thomas Gilpin, 17 May 1770
From: Gilpin, Thomas
To: Franklin, Benjamin


Esteemed Friend
May 17th 1770
By letters received here yesterday by Falconer, Sparks and Friend the inclination of altering the non importation agreement is discouraged tho I still think some regulations will be made on the 5th of June and if wisely done I believe it will be for the best for then it may be confidently expected that the colonies will abide by the measures they have adopted and do without one half the manufactures of Great Britain the consequence of which will be that considerable capital employed in trade will be converted to manufactures of our own as indeed has been the case already in many instances and when once these are established they will not be easily destroyed but will daily decrease the demand for foreign articles, invite the artists of England to settle among us and confirm the self-dependance and prosperity of the colonies.
Certain it is that by the adoption of a wise and paternal conduct towards us Great Britain may eminently accelerate her own prosperity and unite it with those of her colonies so that both may proceed in a happy union she as the affectionate parent and we as dutiful children: that there are many intemperate persons on both sides there is no question and it is undeniable that there are some here who would prefer offensive measures; altho’ it seems to me that every law imposed upon us by Great Britain may be rendered nugatory and the repeal of it compelled by firm defensive conduct without distressing ourselves or losing our valuable trade and in this too we should not weaken the cause by giving grounds to believe that we are actuated by ambition or revenge or afford our enemies an opportunity to triumph in our adopting measures so high that we might be compelled to rescind or be beaten from them and especially from our non importation agreement. I remain respectfully Thy sincere friend
T. Gilpin
